Citation Nr: 9928835	
Decision Date: 10/05/99    Archive Date: 10/15/99

DOCKET NO.  97-34 017A	)	DATE
	)
	)


THE ISSUE

Whether a September 1997 decision of the Board of Veterans' 
Appeals (Board), which denied service connection for a 
cervical spine disability, should be revised or reversed on 
the grounds of clear and unmistakable error (CUE).


REPRESENTATION

Moving Party Represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

Mark E. Goodson, Associate Counsel 


INTRODUCTION

The veteran served on active duty from June 1951 to February 
1953.  His military awards include the Purple Heart Medal.  

This matter is before the Board as an original action on the 
motion of the appellant alleging CUE in a Board decision 
dated September 22, 1997.  In March 1998, the veteran 
requested a hearing on the matter of the Board's February 
1998 denial of his motion for reconsideration.  Although the 
Department of Veterans Affairs Regional Office (RO) in 
Winston-Salem, North Carolina, scheduled a hearing, the 
veteran later indicated that he could not attend the hearing, 
and did not request rescheduling of that hearing.

By letter dated in May 1999, the Board provided to the 
veteran a copy of the final rule amending the Board's Rules 
of Practice governing review of Board decisions on the basis 
of clear and unmistakable error.  After receiving 
verification of the veteran's desire to seek such review, in 
July 1999, the Board notified the veteran's representative of 
additional time in which to file further response.  As such 
response was received in September 1999, the matter is now 
ready for the Board's disposition. 

FINDINGS OF FACT

1.  In September 22, 1997, the Board denied the veteran's 
claim of entitlement to service connection for a cervical 
spine disability.  That decision also denied his claim for an 
increased rating for psychophysiological musculoskelatal 
syndrome with shell fragment wounds of the right shoulder and 
left arm, as well as his claim for a total disability rating 
based on individual unemployability (TDIU).

2.  In March 1999, the veteran filed with the Board a motion 
to revise or reverse the September 22, 1997 decision of the 
Board, insofar as it denied service connection for a cervical 
spine disability, on the basis of clear and unmistakable 
error.

3.  The veteran has not alleged any error in the September 
1997 Board decision in terms that explain why the result of 
that decision would have been manifestly different but for 
the alleged error.




CONCLUSION OF LAW

The veteran's motion fails to allege, with the requisite 
specificity, a claim of CUE in the September 22, 1997 Board 
decision.  38 U.S.C.A. § 7111 (West Supp. 1999); 38 C.F.R. 
§§ 20.1404 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran alleges clear and unmistakable error in the Board 
decision of September 22, 1997, in failing to grant service 
connection for a cervical spine disability.  Until recently, 
a claimant was precluded from collaterally attacking a prior 
final Board decision by alleging clear and unmistakable error 
in a rating decision that was subsumed in that decision.  
Smith v. Brown, 35 F.3d 1516 (Fed. Cir. 1994).  However, 
effective November 21, 1997, the provisions of Pub. L. No. 
105-111, 111 Stat. 2271 (codified at 38 U.S.C.A. § 7111 (West 
Supp. 1999)) permit challenges to decisions of the Board on 
the grounds of clear and unmistakable error.  Final 
regulations amending the Rules of Practice before the Board 
were promulgated and became effective February 12, 1999, 
providing for procedures to challenge prior Board decisions 
on the basis of clear and unmistakable error.  64 Fed. Reg. 
2134-2141 (1999).  It is apparent, however, that Congress, in 
creating § 7111, intended VA to follow the established case 
law defining clear and unmistakable error.  64 Fed. 
Reg. 2134, 2137 (1999).  This case law is found primarily in 
the precedent opinions of the United States Court of Appeals 
for Veterans Claims (formerly known as the United States 
Court of Veterans Appeals) (Court).  Clear and unmistakable 
error is defined in Rule 1403(a) of the Rules of Practice 
(codified at 38 C.F.R. § 20.1403(a)) as "the kind of error, 
of fact or law, that when called to the attention of later 
reviewers compels the conclusion, to which reasonable minds 
could not differ, that the result would have been manifestly 
different but for the error."  See Fugo v. Brown, 6 Vet. 
App. 40, 43 (1993).  Review for clear and unmistakable error 
in a prior Board decision must be based on the record and the 
law as it existed when that decision was made.  64 Fed. 
Reg. 2134, 2139 (1999) (codified at 38 C.F.R. § 20.1403(b)); 
see Russell v. Principi, 3 Vet. App. 310, 314 (1992).  

In the Russell case, 3 Vet. App. 310, the Court propounded a 
three-pronged test for determining when there is CUE present 
in a prior decision.  These are (1) either the correct facts, 
as they were known at the time, were not before the 
adjudicator (i.e., more than a simple disagreement as to how 
the facts were weighed or evaluated) or the statutory or 
regulatory provisions extant at the time were incorrectly 
applied; (2) the error must be undebatable and of the sort 
which, had it not been made, would have manifestly changed 
the outcome at the time it was made; and (3) a determination 
that there was CUE must be based on the record and law that 
existed a the time of the prior adjudication in question.  
Russell, 3 Vet. App. at 313-14.

In Fugo v. Brown, 6 Vet. App. 40 (1993), the Court refined 
and elaborated on the test set forth in Russell.  In Fugo the 
Court stated:

... CUE is a very specific and rare kind 
of 'error.'  It is the kind of error, of 
fact or of law, that when called to the 
attention of later reviewers compels the 
conclusion, to which reasonable minds 
could not differ, that the result would 
have been manifestly different but for 
the error. ... If a claimant-appellant 
wishes to reasonably raise CUE there 
must be some degree of specificity as to 
what the alleged error is and, unless it 
is the kind of error ... that, if true, 
would be CUE on its face, persuasive 
reasons must be given as to why the 
result would have been manifestly 
different but for the alleged error.  It 
must be remembered that there is a 
presumption of validity to otherwise 
final decisions, and that where such 
decisions are collaterally attacked, and 
a CUE claim is undoubtedly a collateral 
attack, the presumption is even 
stronger.

Fugo, 6 Vet. App. at 43-44 (emphases added).  Thus, as a 
threshold matter, a claimant must plead CUE with sufficient 
particularity.  Only if this threshold requirement is met 
does the Board have any obligation to address the merits of 
the CUE claim.  See Phillips v. Brown, 10 Vet. App. 25 (1997) 
(distinguishing denial of CUE due to pleading deficiency and 
denial of CUE on merits); Luallen v. Brown, 8 Vet. App. 92 
(1995) (same).

Here, by a September 1997 decision, the Board denied service 
connection for a cervical spine disability.  That decision 
also denied his claim for an increased rating for 
psychophysiological musculoskelatal syndrome with shell 
fragment wounds of the right shoulder and left arm, as well 
as his claim for TDIU.  In March 1999, the veteran filed with 
the Board a motion to revise or reverse the September 22, 
1997 decision of the Board, on the basis of CUE.  As 
clarified by his representative's September 1999 amendment to 
that motion, the motion only sought "correction" of the 
Board's September 1997 decision insofar as it denied service 
connection for a cervical spine disability.  

The basis of the veteran's March 1999 motion was as follows:  
"I think the VA did me wrong.  I was wounded in combat in 
1952."  For the following reasons, the Board believes that 
this statement fails to frame, as a pleading matter, a valid 
claim of CUE.

Turning to the September 1997 Board decision in order to 
glean the meaning of the veteran's motion, the Board notes 
that the September 1997 decision denied his claim of service 
connection for a cervical spine disability on the basis that 
the claim was not well-grounded.  In doing so, the Board 
relied on the extant law pertaining to well-grounded claims, 
including Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd, 78 F.3d 604 (Fed. Cir. 1996) (Table).  See 64 Fed. 
Reg. 2134, 2139 (1999), codified at 38 C.F.R. § 20.1403(b).  
The Caluza decision held that generally, in order to 
establish a well-grounded claim of entitlement to service 
connection, a claimant must produce (1) medical evidence of a 
current disability; (2) lay or medical evidence that a 
disease or injury was incurred or aggravated in service; and 
(3) medical evidence of a link, or nexus, between the current 
disability and the in-service disease or injury.  Id.  In the 
Board's September 1997 decision, the Board determined that 
the veteran's claim was not well-grounded under Caluza for 
two reasons.  First, the Board concluded that "the second 
prong of Caluza is not satisfied as there is no evidence that 
the veteran incurred a cervical spine disability in-
service."  September 22, 1997 Board decision (Board 
decision), p. 10.  Second, the Board conclude that "the 
third prong of Caluza is not satisfied as there is no medical 
evidence of record establishing a nexus between service and 
the veteran's [current] disorder."  Board decision, p. 11.

In light of the rationale of the Board's September 1997 
decision, it is apparent that the veteran's CUE motion 
attacks that decision on the basis that the decision ignored 
his testimony, as a combat veteran, that he had been injured 
in the neck during combat.  Indeed, such statements may 
comprise evidence of in-service incurrence, for purposes of 
submitting a well grounded claim, as mentioned in the Caluza 
decision.  See Caluza, 7 Vet. App.  at 506.  Moreover, in the 
veteran's May 1997 NOD, he alleged that he was wounded in the 
neck; this was of record at the time of the September 1997 
Board decision.  Also, the law in effect at the time of the 
Board's September 1997 decision provided that, for purposes 
of determining well groundedness, such allegations are taken 
as true.  See King v. Brown, 5 Vet. App. 19, 21 (1993).  

However, even assuming that the Board's September 1997 
decision committed error in failing to credit the veteran's 
statements as evidence of in-service incurrence of a neck 
injury, the CUE motion fails to allege why the result in the 
Board's determination would have been manifestly different 
but for the error, see 64 Fed. Reg. at 2139 (1999) (codified 
at 38 C.F.R. §  20.1404(b)), much less allege "persuasive" 
reasons for that error.  See Fugo, 6 Vet. App. at 43-44.  For 
example, he fails to explain why the September 1997 Board 
decision would have even found his claim to be well-grounded, 
let alone meritorious, especially in light of the Board's 
finding that the record lacked medical nexus evidence to 
satisfy the third prong of Caluza.  See Caluza, 7 Vet. App. 
at 506.  Absent such an allegation, the veteran's motion has 
framed the issue of CUE with sufficient specificity.  

The Board acknowledges the veteran's concern that his combat 
status was not recognized in the September 1997 decision.  
Certainly, combat veterans deserve such recognition, and 
certain evidentiary presumptions are available only to combat 
veterans.  See 38 U.S.C.A. § 1154(b).  Significantly, 
however, even if, consistent with recognition of the 
veteran's combat status and consideration of section 1154(b), 
the Board had explicitly accepted the veteran's allegations 
regarding a neck injury in service as proof of such injury 
even in the absence of objective documentation of such an 
injury, the Board's September 1997 decision, the outcome - 
denial of his claim as not well-grounded - would have been 
the same due to the Board's determination regarding a lack of 
medical nexus evidence.  See Collette v. Brown, 82 F.3d 389 
(Fed. Cir. 1996).

Because the veteran's motion fails to allege CUE with the 
requisite specificity, there is no requirement that the Board 
address the merits of the issue.  64 Fed. Reg. at 2139 (1999) 
(codified at 38 C.F.R. §  20.1404); see Fugo v. Brown, 6 Vet. 
App. 40, 45 (1993).  Accordingly, the motion must be denied 
due to the absence of legal merit.  64 Fed. Reg. at 2139 
(1999) (codified at 38 C.F.R. §  20.1404(b)); see Rivers v. 
Gover, 10 Vet. App. 469, 472-73 (1997); Luallen v. Brown, 
8 Vet. App. 92, 96 (1995).








ORDER

The veteran's motion to revise or reverse the September 22, 
1997 decision of the Board of Veterans' Appeals, which denied 
service connection for a cervical spine disability, is 
insufficiently specific; therefore, his motion is denied. 



		
	JACQUELINE E. MONROE
Member, Board of Veterans' Appeals


 


